OPINION — AG — ** MORTGAGE TAX LAW — REAL ESTATE — VALUE ** UNDER 68 O.S. 1171 [68-1171], 68 O.S. 1182 [68-1182], A MORTGAGE TAX OF TEN CENTS SHOULD BE CHARGED ON THE ENTIRE $50,000 MAKING A TOTAL TAX OF $50.00, OR WHETHER THE MATURITY DATES OF THE NOTES WHICH THE MORTGAGE WAS GIVEN AS SECURITY SHOULD DETERMINE THE TAX, THEREBY CAUSING THE TAX TO BE $30.00 — ? — A MORTGAGE TAX OF 10 CENTS PER $100.00 SHOULD BE CHARGED ON THE ENTIRE AMOUNT (REAL ESTATE MORTGAGE TAX, SECURITY, NOTES) CITE: 68 O.S. 1171 [68-1171], 68 O.S. 1174 [68-1174], OPINION NO. SEPTEMBER 14, 1950 — FIELD (FRED HANSEN)